IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00306-CR

CRAIG REYNOLDS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 220th District Court
                            Bosque County, Texas
                        Trial Court No. 09-14358-BCCR


                                   OPINION


      Appellant Craig Rudy Reynolds was charged by indictment with the offense of

failure to comply with sex-offender registration requirements. The charges originated

from a 1990 conviction for sexual assault of a child, for which Reynolds was sentenced

to five years’ imprisonment. Reynolds apparently served his entire five-year sentence

for the sexual-assault-of-a-child conviction and was released in August 1995.    It is

undisputed that Reynolds never thereafter registered as a sex offender. A jury thus
convicted Reynolds of failing to comply with sex-offender registration requirements

and assessed his punishment at five years’ confinement. This appeal ensued.

         APPLICABILITY OF SEX-OFFENDER REGISTRATION STATUTE TO REYNOLDS

        In his first issue, Reynolds contends that there is no evidence to establish that he

violated the sex-offender registration statute because the statute did not require him to

register. More specifically, Reynolds argues that his obligation to register had expired

by the time the registration statute was amended in 2005; therefore, the amendments

did not apply to him.

        The Texas Legislature enacted its first sex-offender registration statute in 1991 as

former article 6252-13c.1, Revised Civil Statutes. Ex parte Arce, 297 S.W.3d 279, 281 (Tex.

Crim. App. 2009); see Act of May 26, 1991, 72d Leg., R.S., ch. 572, § 1, 1991 Tex. Gen.

Laws 2029.          The registration statute applied only “to a reportable conviction or

adjudication occurring on or after September 1, 1991.” Act of May 26, 1991, 72d Leg.,

R.S., ch. 572, § 1, 1991 Tex. Gen. Laws 2029, 2030. Because Reynolds’s sexual-assault-of-

a-child conviction was in 1990, the sex-offender registration statute did not apply to

him.

        In 1997, the Legislature redesignated article 6252-13c.1, Revised Civil Statutes, as

chapter 62 of the Code of Criminal Procedure, effective September 1, 1997. See Act of

June 1, 1997, 75th Leg., R.S., ch. 668, § 10, 1997 Tex. Gen. Laws 2253, 2264.           The

enactment amended the sex-offender registration statute to permit retroactive

application to persons having “a reportable conviction or adjudication occurring on or

after September 1, 1970.” Arce, 297 S.W.3d at 281; see Act of June 1, 1997, 75th Leg., R.S.,

Reynolds v. State                                                                     Page 2
ch. 668, § 1, 1997 Tex. Gen. Laws 2253, 2260. But the enactment also included the

following uncodified “savings clause”:

          (a) The change in law made by this Act to Article 62.11, Code of
        Criminal Procedure [providing chapter 62 applies only to a reportable
        conviction on or after September 1, 1970], as redesignated and amended
        by this Act (formerly Subsection (a), Section 8, Article 6252-13c.1, Revised
        Statutes), applies only to a defendant who, with respect to an offense
        listed in Subdivision (5), Article 62.01, Code of Criminal Procedure, as
        redesignated and amended by this Act (formerly Subdivision (5), Section
        1, Article 6252-13c.1, Revised Statutes), on or after the effective date of this
        Act:

                (1) is confined in a penal institution, as that term is defined by
              Subdivision (3), Article 62.01, Code of Criminal Procedure, as
              redesignated and amended by this Act (formerly Subdivision (3),
              Section 1, Article 6252-13c.1, Revised Statutes); or

                (2) is under the supervision and control of a juvenile probation
              office or an agency or entity operating under contract with a juvenile
              probation office, a community supervision and corrections
              department, or the pardons and paroles division of the Texas
              Department of Criminal Justice.

          (b) A defendant who, on the effective date of this Act, is not described by
        Subdivision (1) or (2) of Subsection (a) of this section is covered by the law
        in effect under Subsection (a), Section 8, Article 6252-13c.1, Revised
        Statutes, before that section was redesignated and amended by this Act,
        and the former law is continued in effect for that purpose.

Act of June 1, 1997, 75th Leg., R.S., ch. 668, § 11, 1997 Tex. Gen. Laws 2253, 2264. Thus,

the retroactive application of the statute was restricted to persons who were confined in

a penal institution or under the supervision and control of a probation or parole agency

pursuant to the reportable conviction on or after September 1, 1997.             See id. And

subsection (b) of the “savings clause” applied to offenders not confined in a penal

institution or under the supervision and control of a probation or parole agency


Reynolds v. State                                                                          Page 3
pursuant to the reportable conviction on or after September 1, 1997, preserving for such

persons the law in effect before the amendment. See id.

        Reynolds had served his entire sentence for his 1990 sexual-assault-of-a-child

conviction and had been released before September 1, 1997; therefore, subsection (b) of

the “savings clause” applied to him. Accordingly, although Reynolds’s sexual-assault-

of-a-child conviction occurred after September 1, 1970, the law in effect before the 1997

amendments continued to determine whether he was required to register, and, under

the prior law, Reynolds did not have to register as a sex offender. Thus, after the 1997

amendments to the sex-offender registration statute, Reynolds still did not have to

register.

        In 2005, the Legislature then “reenacted and amended” chapter 62. See Act of

May 26, 2005, 79th Leg., R.S., ch. 1008, § 1.01, 2005 Tex. Gen. Laws 3385, 3386.

        House Bill 867 was adopted after a select interim committee met to
        consider and recommend changes in chapter 62. See House Select Interim
        Comm. on Sex Offender Statutes, Texas House of Representatives, Interim
        Report (2004). As a result of numerous amendments to chapter 62 over
        the years, there was “a very real concern that the registration program has
        proved to be cumbersome and difficult to manage.” Id. at 1. “For this
        reason, the Speaker created this select interim committee to examine
        Chapter 62 to determine what changes, if any, are needed to streamline
        and clarify the provisions.” Id. House Bill 867 was adopted to deal with
        the problems addressed by the interim committee. See House Comm. on
        Criminal Jurisprudence, Bill Analysis, Tex. C.S.H.B. 867, 79th Leg., R.S.
        (2005) (committee report). It dealt with chapter 62 in its entirety, expressly
        repealing and reenacting many provisions of the chapter.

Op. Tex. Att’y Gen. No. GA-0454 (2006); see Ex parte Schroeter, 958 S.W.2d 811, 812 n.2

(Tex. Crim. App. 1997) (explaining that Attorney General’s opinions are persuasive

authority).

Reynolds v. State                                                                        Page 4
        As part of these 2005 amendments, the Legislature repealed article 62.11 of the

Code of Criminal Procedure, which provided that chapter 62 applied only to a

reportable conviction on or after September 1, 1970, and instead enacted article 62.002 to

address the applicability of chapter 62. Act of May 26, 2005, 79th Leg., R.S., ch. 1008, §

1.01, 2005 Tex. Gen. Laws 3385, 3388, 3410. Like former article 62.11, article 62.002 of the

Code of Criminal Procedure also provides, “This chapter applies only to a reportable

conviction or adjudication occurring on or after September 1, 1970,” TEX. CODE CRIM.

PROC. ANN. art. 62.002(a) (West 2006), but instead of also including the “savings clause”

from the 1997 enactment, the 2005 enactment included the following transition clause:

            (a) Except as provided by Subsection (b) of this section, the changes in
        law made by this Act in amending Chapter 62, Code of Criminal
        Procedure, apply to a person subject to Chapter 62, Code of Criminal
        Procedure, for an offense or conduct committed or engaged in before, on,
        or after the effective date of this Act.

            (b) To the extent that the changes in law made by this Act to Chapter
        62, Code of Criminal Procedure, change the elements of or punishment for
        conduct constituting a violation of Chapter 62, those changes apply only
        to conduct engaged in on or after the effective date of this Act. Conduct
        engaged in before the effective date of this Act is governed by the law in
        effect at the time the conduct was engaged in, and that law is continued in
        effect for that purpose.

Act of May 26, 2005, 79th Leg., R.S., ch. 1008, § 4.01, 2005 Tex. Gen. Laws 3385, 3422.

This was the law in effect at the time Reynolds allegedly failed to comply with the sex-

offender registration requirements in 2009 (and remains the current law). The issue is

whether these 2005 amendments to the sex-offender registration statute imposed on

Reynolds a duty to register even though he had never before been required to register.




Reynolds v. State                                                                      Page 5
                When interpreting statutes, courts must “seek to effectuate the
        ‘collective’ intent or purpose of the legislators who enacted the
        legislation.” Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991)[].
        Toward that end, “we necessarily focus our attention on the literal text of
        the statute in question and attempt to discern the fair, objective meaning
        of that text at the time of its enactment.” Id. However, where application
        of a statute’s plain language would lead to absurd consequences, or where
        “the language is not plain but rather ambiguous,” a court may consider
        “such extratextual factors as executive or administrative interpretations of
        the statute or legislative history.” Id. at 785-86. In this context, ambiguity
        exists when a statute may be understood by reasonably well-informed
        persons in two or more different senses; conversely, a statute is
        unambiguous where it reasonably permits no more than one
        understanding. See State v. Neesley, 239 S.W.3d 780, 783 (Tex. Crim. App.
        2007).

Mahaffey v. State, 364 S.W.3d 908, 913 (Tex. Crim. App. 2012).

        Reynolds contends that the 2005 amendments do not apply to him because the

transition clause in the 2005 amendments limited the application of the amendments to

persons “subject to Chapter 62,” and he was not “subject to Chapter 62” because he was

not required to register when the amendments took effect.1 Reynolds argues that a

person “subject to Chapter 62” plainly means a person who was already required to

register on the effective date of the statute because there would be no reason to limit the

changes to those “subject to Chapter 62” if “the intent was to include everyone who had

been convicted before the effective date of the Statute.” We disagree.

        The plain language in the transition clause that the changes in law “apply to a

person subject to Chapter 62” simply means that the changes in law apply to a person to


        1As noted by Reynolds, the court of criminal appeals recognized this issue in Arce but expressly
did not address it. See Arce, 297 S.W.3d at 281 n.10 (“Arguably, the transition language referring to a
person being subject to Chapter 62 would preclude application to someone who was exempted from
Chapter 62 by an earlier version of the statute. We need not, and do not, decide this question,
however.”).

Reynolds v. State                                                                                Page 6
whom Chapter 62 applies. See Act of May 26, 2005, 79th Leg., R.S., ch. 1008, § 4.01, 2005

Tex. Gen. Laws 3385, 3422. And Chapter 62 applies to Reynolds because he has a

reportable conviction that occurred after September 1, 1970. See TEX. CODE CRIM. PROC.

ANN. art. 62.001(5)(A) (West. Supp. 2011), art. 62.002(a). Furthermore, the transition

clause states that the changes in law apply to a person subject to Chapter 62 (here,

Reynolds) whether the offense or conduct that resulted in Chapter 62’s requirements

was committed or engaged in before, on, or after the effective date of the Act. See Act of

May 26, 2005, 79th Leg., R.S., ch. 1008, § 4.01, 2005 Tex. Gen. Laws 3385, 3422. Chapter

62 thus appears to require Reynolds to register.2 See TEX. CODE CRIM. PROC. ANN. art.

62.051(a) (West Supp. 2011).

        Reynolds argues, however, that the uncodified “savings clause” that was added

in 1997 was not repealed by the 2005 amendments and, therefore, the “savings clause”

continued to apply to him when he refused to register in 2009. Reynolds states that if

the 1997 “exemption” was repealed, it must have been by implication and there is

nothing to suggest that that is what the legislature intended to do. Reynolds also states

that we should presume that the amendments do not apply retroactively and “should

not accept the claim that the amendments apply retroactively without clear evidence




        2  Reynolds does not argue that subsection (b) of the transition clause prevents the 2005
amendments from applying to him retroactively. Whether the application of the statute to Reynolds
violates the constitutional prohibition against retroactive laws is discussed later.

Reynolds v. State                                                                         Page 7
that was the intent of the legislature.” Dicta by the court of criminal appeals in Ex parte

Harbin, 297 S.W.3d 283 (Tex. Crim. App. 2009), however, suggests otherwise.3

        The Harbin court expressly stated that the 2005 amendments to the registration

statute repealed all of article 62.11 of the Code of Criminal Procedure, including the

uncodified “savings clause.” Harbin, 297 S.W.3d at 286. The court reasoned,

        Technically, only the codified portion of article 62.11 was removed in
        House Bill 867. However, since there is no indication that the legislature
        wished to retain or relocate the uncodified portion and since the “savings
        clause” appears to be inconsistent with the 2005 statute’s amendments and
        retroactive application, the uncodified portion has effectively been
        repealed.

Id. at 286 n.5.     The Harbin court thus concluded that, effective September 1, 2005,

offenders must register for all offenses listed in article 62.001(5) of the Code of Criminal

Procedure that occurred on or after September 1, 1970. Id. at 286. The “savings clause”

applied only to offenders who failed to register during the time period between

September 1, 1997, and August 31, 2005. Id. at 287.

        Reynolds allegedly committed the offense of failure to comply with sex offender

registration requirements in 2009; therefore, the “savings clause” would not apply to

him. See id. at 286-87; see also Sierra v. State, 157 S.W.3d 52, 60 (Tex. App.—Fort Worth

2004) (op. on reh’g) (stating that court of appeals is “bound by the precedent of the

Texas Court of Criminal Appeals and has no authority to disregard or overrule [it]”),

aff’d, 218 S.W.3d 85 (Tex. Crim. App. 2007). And without the “savings clause,” the

language of chapter 62 no longer excludes anyone who has a reportable conviction or

        3The Texas Attorney General has also opined that the “savings clause” is no longer effective. Op.
Tex. Att’y Gen. No. GA-0454 (2006); see Schroeter, 958 S.W.2d at 812 n.2 (explaining that Attorney
General’s opinions are persuasive authority).

Reynolds v. State                                                                                 Page 8
adjudication occurring on or after September 1, 1970, from the requirements of the

chapter. See TEX. CODE CRIM. PROC. ANN. arts. 62.001(5), 62.002(a), 62.051(a).

        Chapter 62 thus applies to Reynolds, and, after the 2005 amendments to the sex-

offender registration statute, Reynolds had a duty to register.            Accordingly, we

conclude that, because Reynolds did not register, the evidence is sufficient to establish

that Reynolds violated the sex-offender registration statute. We overrule Reynolds’s

first issue.

    CONSTITUTIONALITY OF SEX-OFFENDER REGISTRATION STATUTE’S RETROACTIVITY

        In his second issue, Reynolds contends that application of the sex-offender

registration statute to him violates the constitutional prohibition against retroactive

laws. Reynolds argues that he had been discharged of his obligation to register before

the 2005 amendments; therefore, he had a vested, substantive right not to be subject to

the registration requirements.

        When reviewing the constitutionality of a statute, we presume that the statute is

valid and that the Legislature did not act arbitrarily and unreasonably in enacting the

statute.   Rodriguez v. State, 93 S.W.3d 60, 69 (Tex. Crim. App. 2002).            The party

challenging the statute has the burden of establishing its unconstitutionality as applied

to him, and in the absence of evidence supporting the challenge, the presumption of

constitutional validity remains in force. Id.

        Article I, section 16 of the Texas Constitution states, “No bill of attainder, ex post

facto law, retroactive law, or any law impairing the obligation of contracts, shall be



Reynolds v. State                                                                       Page 9
made.”4     TEX. CONST. art. I, § 16. Mere retroactivity, however, is not sufficient to

invalidate a statute. The retroactive-laws provision operates to prohibit the application

of statutes that disturb vested, substantive rights. Ibarra v. State, 11 S.W.3d 189, 192

(Tex. Crim. App. 1999). The prohibition against retroactive application of laws does not

apply to procedural or remedial statutes, because such statutes typically do not affect a

vested right. Id.; see Univ. of Tex. Sw. Med. Ctr. v. Estate of Arancibia, 324 S.W.3d 544, 548

(Tex. 2010). Furthermore, “[a] valid exercise of the police power by the Legislature to

safeguard the public safety and welfare can prevail over a finding that a law is

unconstitutionally retroactive.”             Barshop v. Medina County Underground Water

Conservation Dist., 925 S.W.2d 618, 633-34 (Tex. 1996).

        The sex-offender registration statute was enacted to promote public safety. See

Rodriguez, 93 S.W.3d at 68-69; In re M.A.H., 20 S.W.3d 860, 863 (Tex. App.—Fort Worth

2000, no pet.) (“The State provides proof that in enacting the current registration and

notification plan, the legislature considered the unique threat sex offenders present to

public safety, the high rate of recidivism among sex offenders, the low incidence of

rehabilitation among sex offenders, and that sexual misconduct often begins as a

juvenile. The State provides further proof that the legislature’s goal in passing the

registration and notification provisions was to advance public safety objectives by



        4 Reynolds’s second issue concerns only the prohibition against retroactive laws. He does not

argue that the application of the sex-offender registration statute to him violates the constitutional
provision against ex post facto laws. In fact, Reynolds expressly states in his brief, “The court has already
determined that registration statutes are not primarily punitive, and therefore ex post facto does not
apply.” See Rodriguez, 93 S.W.3d at 79 (holding 1997 amendments to sex-offender registration statute
were not ex post facto violation because intent of amendments was civil and remedial in nature and effect
of amendments was not so punitive as to transform statute into criminal sanction).

Reynolds v. State                                                                                    Page 10
facilitating law enforcement’s monitoring of sex offenders and by alerting members of

the public who may be in an especially vulnerable situation to take appropriate

precautions which could deter or prevent further crimes.”). The 2005 amendments to

the registration statute were enacted specifically to address concerns that, because the

registration program had been amended numerous times since its enactment, it had

become cumbersome and difficult to manage. See Op. Tex. Att’y Gen. No. GA-0454.

Reorganizing and amending chapter 62 to make it more easily understood by persons

required to administer it would then presumably further the registration program’s

original purpose—to promote public safety.

        For these reasons, we conclude that the 2005 amendments to the registration

statute are necessary to safeguard the public safety of the citizens of this state.

Accordingly, the retroactive effect of the statute does not render it unconstitutional. See

Barshop, 925 S.W.2d at 633-34. We overrule Reynolds’s second issue.

                                     MISTAKE OF LAW

        In his third issue, Reynolds contends that the evidence is “legally insufficient to

establish appellant violated the sex offender registration statute since appellant

established the defense of mistake of law based on his reliance on a written letter from

the Texas Department of Public Safety stating he did not have to register.”

        Mistake of law is an affirmative defense to prosecution. TEX. PENAL CODE ANN. §

8.03(b) (West 2011). To establish the affirmative defense, a defendant bears the burden

of proving by a preponderance of the evidence that he



Reynolds v. State                                                                   Page 11
        reasonably believed the conduct charged did not constitute a crime and
        that he acted in reasonable reliance upon:

               (1) an official statement of the law contained in a written order or
              grant of permission by an administrative agency charged by law
              with responsibility for interpreting the law in question; or

                (2) a written interpretation of the law contained in an opinion of a
              court of record or made by a public official charged by law with
              responsibility for interpreting the law in question.

See id. §§ 2.04, 8.03(b) (West 2011).

        The proper standard in criminal cases for review of legal sufficiency challenges

to a jury’s refusal to find on an issue that the defendant had the burden of proof is the

same standard applied in civil cases. Cleveland v. State, 177 S.W.3d 374, 387 (Tex. App.—

Houston [1st Dist.] 2005, pet. ref’d); see Roberson v. State, No. 10-10-00065-CR, 2011 WL
2480283, at *1 (Tex. App.—Waco Jun. 15, 2011, no pet.) (mem. op., not designated for

publication). That standard requires a two-step analysis. Cleveland, 177 S.W.3d at 387.

We first examine the record for any evidence that supports the jury’s refusal to find

while ignoring all evidence to the contrary. Id. If no evidence supports the refusal to

find, we then examine the entire record to determine whether the evidence establishes

the affirmative defense as a matter of law. Id.

        After examining the record according to the first step of the analysis, we

conclude that some evidence exists to support the jury’s refusal to find on the

affirmative defense of mistake of law. Austin Police Detective Mike Summers testified

that he and two other detectives are responsible for the registration management of

registered sex offenders in Austin, Texas. He received a call from the Texas Attorney


Reynolds v. State                                                                      Page 12
General’s Office indicating that Reynolds was potentially an unregistered sex offender

living in Austin. Summers investigated and discovered that Reynolds had indeed lived

in Austin and that he had been convicted of sexual assault on September 25, 1990.

        Summers called Reynolds and told him that he had been notified that Reynolds

was living in Austin and that while he was there, Reynolds had a duty to register.

Reynolds responded by telling Summers that he was now living in Valley Mills.

Summers told Reynolds that he then had a duty to register in Valley Mills. Reynolds

indicated, however, that he did not believe he had a duty to register.

        Summers testified that he began to look into the issue with Reynolds. Over the

course of several phone calls, Reynolds told Summers that he had been given

paperwork from the Department of Public Safety that said he no longer had the duty to

register.5 Summers informed Reynolds that the laws had changed and that new laws

had come into effect requiring him to register. In fact, Summers told Reynolds this on

multiple occasions. Summers also called Valley Mills Chief of Police Tommy Roach and

informed him that Reynolds was residing in his law enforcement jurisdiction.


         5 Maggie Guthrie, the former sex-offender registrar for the Lewisville Police Department, testified

that in August 2005 she attempted to determine whether Reynolds had a duty to register as a sex
offender. After contacting the Department of Public Safety in Austin, Guthrie concluded that Reynolds
did not have a duty to register because he had no reportable conviction. Guthrie reported her
conclusions to the district attorney. She also wrote a letter on August 5, 2005 to Texas D.P.S. Crime
Records, Sex Offender Registration, stating that she did not believe that Reynolds was required to register
as a sex offender as of the date of the letter. On October 6, 2005, Guthrie received a fax from Marilyn
Martinets at D.P.S. which stated, “[Guthrie] we have noted on the jacket that Mr. Reynolds does not
register because: NO REPORTABLE CONVICTION.”
         Guthrie eventually met with Reynolds on October 24, 2005, and explained to him what she had
discovered. Guthrie told Reynolds that he did not have a duty to register and that she had supporting
documentation of that from D.P.S. in Austin. Reynolds said that he would like to have a copy of the
documentation so that he had it in writing. Guthrie made Reynolds a copy of the fax from Martinets and
told him that he probably needed to laminate it and carry it on his person in case he ran into the situation
again at a different place and time.

Reynolds v. State                                                                                   Page 13
        Roach testified that on or about June 30, 2009, he received the phone call from

Summers who told him that Reynolds, a sex offender, was living in his jurisdiction and

had not registered. After receiving the call, Roach went to the city clerk and obtained a

water application showing Reynolds had applied for water in Valley Mills. Roach then

confirmed that Valley Mills was providing water to that location for Reynolds. Roach

then received a phone call from Reynolds in which Reynolds told Roach that he had

been in contact with Summers and that he wanted to turn himself in. Roach told

Reynolds that he was not aware of any warrants for Reynolds’s arrest but that Reynolds

did need to come to Roach’s office. Reynolds agreed to come.

        Roach testified that on the next day, Reynolds came into Roach’s office. Roach

informed Reynolds that he had received a copy of a judgment from Summers stating

that he had been convicted of a sexual assault in 1990 and that he had a duty to register

as a sex offender. Reynolds responded that it was mistaken identity. When Roach

showed Reynolds a copy of the judgment with Reynolds’s signature and fingerprint on

it, Reynolds still insisted that it was a mistake and that it was not him. Reynolds denied

ever having been convicted as a sex offender. Roach told Reynolds that if he did not

think that it was him, Roach would get a set of Reynolds’s fingerprints and compare

them with the print on the judgment.

        Roach obtained a set of Reynolds’s fingerprints and a “very good copy” of the

judgment and compared the two. Roach stated that he is not a fingerprint expert, but

he could tell Reynolds’s fingerprint matched the fingerprint on the judgment. Roach

also emailed Reynolds’s fingerprints and the copy of the judgment to a reserve officer

Reynolds v. State                                                                  Page 14
who is a fingerprint expert.     Several days later, the reserve officer replied that

Reynolds’s fingerprint and the fingerprint on the judgment were one and the same.

        Roach had told Reynolds that if he compared the fingerprints with the judgment

and they matched, Roach would get a warrant and arrest Reynolds. Reynolds had said

that he did not want to register because the judgment was not his. Reynolds never said

that he had been convicted; he said that he did not have a duty to register. Roach stated

that he gave Reynolds two or three opportunities to register before he arrested him.

The arrest warrant was executed on July 15, 2009.

        Reynolds argues that he established the defense of mistake of law because

anyone in his position would have relied on the written document over the word of

someone like Summers who did not show him a document or the language that he was

relying on. But ignoring all evidence contrary to the jury’s refusal to find on the

affirmative defense of mistake of law, we conclude that there is some evidence that

Reynolds did not reasonably believe the conduct charged did not constitute a crime and

some evidence that he was not acting in reasonable reliance upon the document that he

obtained from Guthrie. After finding out that Reynolds was relying on the written

document, Summers informed Reynolds that the laws had changed and that new laws

had come into effect requiring him to register. And Reynolds never even admitted to

Roach that he had been convicted; rather, he denied ever having been convicted as a sex

offender.

        Having concluded that some evidence supports the jury’s refusal to find on the

affirmative defense of mistake of law, our legal sufficiency inquiry ends. See Cleveland,

Reynolds v. State                                                                 Page 15
177 S.W.3d at 387. We hold that the evidence concerning the jury’s refusal to find on

the affirmative defense of mistake of law is legally sufficient. Reynolds’s third issue is

overruled.

                                      CONCLUSION

        Having overruled all three of Reynolds’s issues, we affirm the trial court’s

judgment.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 23, 2012
Publish
[CR25]




Reynolds v. State                                                                  Page 16